PER CURIAM.
This is an action to rescind a contract for the sale of land. Plaintiff had judgment and defendant appeals.
1. The demurrer to the complaint was general, and was properly overruled. The facts stated were fully sufficient to constitute a cause of action.
2. It was shown that the witness F. C. Finkle was and had been a civil and hydraulic engineer for several years. This was a sufficient foundation to qualify the witness to testify as an expert in regard to the matters to which his attention was called. The objection that no opportunity was given defendant to question the witness as to his preparation for doing the work of a civil engineer, or as to any work done by him while claiming to be such, is not sustained by the record. So far as appears, no such questions, or any others, were asked or attempted to be asked by defendant for the purpose of testing the competency or skill of the witness.
3. It is earnestly insisted that the evidence was insufficient to justify the findings and decision of the court, but this point cannot be sustained. The findings cover all the issues, and are quite full and specific. To state the evidence in support of them would require a lengthy opinion, and no good would be accomplished by it. It is sufficient, in our opinion, to say that there was evidence sufficient to justify each of the findings assailed, and that the judgment cannot be reversed on this ground. We think the judgment and order appealed from should be affirmed, and it is so ordered.